ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 11, 13-20 and 31-33 are allowed because the prior art made of record does not teach a contactless charging device and a method for contactlessly charging an energy accumulator of a motor vehicle by a contactless charging device, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 11, 13-19 and 31-33, the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
the power source comprising at least one of a wall unit and a charging station,    and an energy-transfer device for contactlessly exchanging electricity with the motor vehicle, 
wherein the power source is designed for wired charging of the energy     accumulator, 
wherein the contactless charging device further comprises a rectifier circuit, an inverter arranged downstream of the rectifier circuit, and a bypass circuit configured to bypass the rectifier circuit, 
wherein the bypass circuit is open when the power source provides alternating    current and the bypass circuit is closed when the power source provides direct current, and  
wherein the interface is designed for both communicative and for wired electrical
coupling to the power source.

4.         With respect to claim 20, the prior art made of record fails to teach the combination of steps recited in claim 20, including the following particular combination of steps as recited in claim 20, as follows:
the power source comprising at least one of a wall unit and a charging station, and
charging the energy accumulator contactlessly, at least partially, by way of power supplied | to the contactless charging device from the power source, wherein the contactless charging device comprises: 
an interface for coupling the contactless charging device to the power source,   and an energy-transfer for contactlessly exchanging electricity with the motor vehicle,
wherein the contactless charging device further comprises a rectifier circuit, an  inverter arranged downstream of the rectifier circuit, and a bypass circuit configured to  bypass the rectifier circuit, 
wherein the bypass circuit is open when the power source provides alternating  current and the bypass circuit is closed when the power source provides direct current, and wherein the interface is designed for both communicative and wired electrical         coupling to the power source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851